TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00050-CV


                                      B. L. M., Appellant

                                                v.

                                     J. H. M., III, Appellee




         FROM THE 423RD DISTRICT COURT OF BASTROP COUNTY,
                             NO. 423-021,
    THE HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant B.L.M. filed her notice of appeal on January 29, 2014. The appellate

record was complete February 5, 2014, making appellant’s brief due February 25, 2014. On

February 21, 2014, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion in part and

order counsel to file appellant’s brief no later than March 12, 2014. If the brief is not filed by

that date, counsel may be required to show cause why he should not be held in contempt of court.

               It is ordered on February 25, 2014.

Before Chief Justice Jones, Justices Pemberton and Rose.